Appeals by Cora Stebbins Dickinson (first divorced wife of defendant-appellant George B. Dickinson) and by Joseph G. Bassman, as receiver for her benefit, from so much of an order entered in favor of plaintiff-respondent (second divorced wife of said George B. Dickinson) as adjudged that plaintiff-respondent and Frederic H. Cowden, as receiver for her benefit, have superior rights in certain property; and from so much of said order as gives the said receiver Cowden full and exclusive authority in the negotiation of the sale of certain property. The notice of appeal further recites that there will be brought up for review a certain order dated June 3, 1932. Appeal is also taken from an order denying a motion to set aside and vacate an order granting sequestration to plaintiff. Similar appeals are taken by defendant George B. Dickinson. Orders affirmed, in so far as appealed from, without costs. No opinion. Hagarty, Scudder, Tompkins, Davis and Johnston, JJ., concur.